Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered May 8, 1989, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that the evidence adduced at trial was insufficient to establish that the complainant sustained a physical injury within the meaning of Penal Law § 10.00 (9). Since the defendant did not make his motion to dismiss at trial on the specific ground that there was insufficient evidence to prove physical injury, the defendant’s claim is unpreserved for appellate review (see, People v Osuna, 65 NY2d 822, 824; People v Cona, 49 NY2d 26, 33, n 2). In any event, the claim is without merit (see, People v Bogan, 70 NY2d 860).
*638Under the circumstances of this case, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contention and find that it is without merit (see, People v Nimmons, 72 NY2d 830; People v Lugo, 150 AD2d 502). Brown, J. P., Kooper, Harwood and Miller, JJ., concur.